Citation Nr: 0413372	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  97-19 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a knee disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an arm disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chest disorder.  

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disorder of 
the hands.    

5.  Entitlement to service connection for a cervical spine 
disorder.  

6.  Entitlement to service connection for a kidney disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
September 2003. 

In June 1997, August 1997, and August 1998 statements, the 
veteran has raised claims for compensation for a sinus 
disorder, varicocele, hypertension, hearing loss, vision 
disorder, left hip disorder, and hernia.  The RO has not 
developed these most recent claims, although review of the 
claims folder reveals that the veteran previously submitted 
claims for some of these disorders, which the RO denied.  The 
claims are referred to the RO for the appropriate action.   

The appeal on the issue of service connection for a kidney 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact the veteran 
if further action is required on his part.




FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for contusion of the 
knees, arms, and chest in a January 1958 rating decision; the 
RO notified the veteran of its decision, but he did not 
initiate an appeal.  

3.  Evidence received since the January 1958 rating decision, 
although new, does not bear directly and substantially on the 
matter at issue and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.  

4.  The RO denied service connection for dermatitis of both 
hands in a June 1958 rating decision; the RO notified the 
veteran of its decision, but he did not initiate an appeal.  

5.  Evidence received since the June 1958 rating decision, 
although new, does not bear directly and substantially on the 
matter at issue and is not so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal.

6.  There is no competent evidence of record of a nexus 
between the veteran's cervical spine disorder and his period 
of active duty service or any incident therein, to include 
the August 1957 motor vehicle accident.  


CONCLUSIONS OF LAW

1.  The January 1958 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

2.  No new and material evidence has been received since the 
January 1958 rating decision to reopen a claim for service 
connection for a knee disorder, arm disorder, and chest 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).

3.  The June 1958 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2003).

4.  No new and material evidence has been received since the 
June 1958 rating decision to reopen a claim for service 
connection for a skin disorder of the hands.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).  

5.  Service connection for a cervical spine disorder is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in a September 2001 letter, the RO explained the 
notice and assistance provisions of the VCAA, to include the 
evidence needed to substantiate the claims on appeal, as well 
as the allocation between VA and the veteran to secure or 
provide evidence or information needed to obtain evidence 
necessary for the appeal.  In addition, the January 2004 
supplemental statement of the case includes the text of the 
VA regulations implementing the VCAA's notice and assistance 
requirements.  Therefore, the Board is satisfied that the RO 
has provided all notice required by the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, the veteran's claims concerning 
the issues on appeal were received in November 1994 and 
November 1996, many years before the enactment of the VCAA, 
such that providing notice of VCAA requirements prior to the 
initial determination was impossible.  In any event, as the 
Board has already determined that the veteran has received 
all required VCAA notice, as well as all required assistance, 
as discussed below, any failure to follow Pelegrini in this 
case results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her or 
his claim.  That letter specifically identified certain 
evidence that the RO would secure.  It also asked the veteran 
to identify any other information or evidence he wanted the 
RO to secure.  In addition, the letter asks the veteran to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the veteran.  All 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, the Board finds no indication of 
defective notice that is prejudicial to the veteran, such 
that proceeding to evaluate the appeal, if defect can be 
found, is harmless error.

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records.  Although the veteran has 
provided some private medical evidence, he has not identified 
or authorized the release of any additional private medical 
records.  The Board notes that the RO has not secured a 
medical examination or opinion in this case concerning any 
issue on appeal.  See 38 U.S.C.A. § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, as discussed in 
detail below, the Board finds that there is insufficient 
evidence of record to trigger the requirement to secure such 
evidence under the VCAA.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

The Board acknowledges that the RO requested the veteran's 
records from the Social Security Administration (SSA) in 
August 1996, and that no response was received.  Generally, 
the Board is required to obtain relevant records from the 
SSA.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Hayes v. Brown, 9 Vet. App. 67 (1996).  However, in this 
case, there is no indication  that any available SSA records 
are relevant to the issues on appeal.  The Board observes 
that the veteran apparently made his claim on or about the 
time he underwent a radical right nephrectomy in 1994.  He 
has associated serious medical problems, including diabetes, 
chronic pyelonephritis, arterial nephrosclerosis, and renal 
insufficiency.  The veteran has made no suggestion that he is 
disabled for SSA purposes due to any of the disorders at 
issue in this appeal.  Therefore, the Board finds no 
reasonable basis to further delay final adjudication of this 
appeal, which stems from a November 1994 claim, in order to 
secure SSA records.  
 
The Board notes that the new VCAA regulations redefine "new 
and material evidence" and clarify the types of assistance 
VA will provide to a claimant attempting to reopen a 
previously denied claim.  66 Fed. Reg. at 45,630 (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c) (2003)).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the RO received the veteran's claims before that 
date, the amendments are not for application.  

Finally, the Board is satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


New and Material Evidence to Reopen

The RO denied service connection for contusion of the chest, 
arms, and knees in a January 1958 rating decision.  It also 
denied service connection for dermatitis of both hands in a 
June 1958 rating decision.  The RO notified the veteran of 
each decision at his address of record.  There is no 
indication that the notice letters were returned as 
undeliverable or otherwise not received by the veteran.  The 
veteran did not initiate an appeal of either denial.  
Therefore, the RO's decisions of January 1958 and June 1958 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2003).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require 
the Secretary to consider the patently incredible to be 
credible").

The January 1958 rating decision indicated that the veteran 
had received contusions of the chest, arms, and knees in an 
August 1957 motor vehicle accident in service, but found no 
residual disability.  The June 1958 rating decision stated 
that the veteran had been treated in service for dermatitis 
venerate (sic) in service, but that it had resolved without 
symptoms at separation and without current residual.  
Evidence of record at the time of the January 1958 rating 
decision consists of service medical records, the report of 
the August 1957 motor vehicle accident, a September 1957 
statement from the veteran about that accident, and the 
report of the November 1957 VA examination.  Additional 
evidence of record at the time of the June 1958 rating 
decision consists of statement dated in January 1958 and May 
1958 to the Labor Department.  

Evidence received since the June 1958 rating decision 
consists of: reports of VA examinations in January 1970, 
March 1970, August 1980, and September 1996; transcripts of 
personal hearings in July 1980, May 1981, and July 1984; 
private medical records and statements dated in 1980, 1982, 
1991, 1994 through 1996, and 1998; and VA medical records 
dated from 1979 to 2000.   

Reviewing this evidence, the Board finds that there is no new 
and material evidence to reopen the claim for service 
connection for a disorder of the knees, arms, and chest or to 
reopen a claim for service connection for a skin disorder of 
the hands.  First, private medical evidence received in 1998 
refers to the 1957 accident in which the veteran incurred 
chest and knee injuries.  The evidence does not demonstrate 
that the veteran has chronic chest and knee disorders as a 
result of the in-service accident.  Therefore, this evidence, 
which at least relates to disorders at issue, is not new, but 
rather is merely cumulative of evidence previously of record.  

Second, the Board emphasizes that nearly all of the remaining 
evidence received since the prior rating decisions, although 
new, does not bear directly and substantially on the matter 
at hand.  Specifically, the bulk of the evidence does not 
address or even refer to any disability of the knees, arms, 
chest, or skin of the hands.  The veteran has numerous other 
medical problems, to include renal, urological, 
gastrointestinal, neurologic, and psychiatric problems, and 
the private medical records and most of the VA medical 
records reflect treatment for these other disorders.  
Therefore, such evidence is not material.  

VA medical records do show complaints of knee pain in March 
1996.  Although subsequent radiographic examinations revealed 
degenerative joint disease and meniscal degeneration, there 
is no evidence that establishes the existence of a current 
disability due to the August 1957 accident in particular or 
to the veteran's period of active service in general.  In 
fact, a March 2000 VA outpatient note relates the veteran's 
complaints of multiple joint pain to his obesity.  Again, 
such evidence does not bear directly and substantially on the 
matter under consideration, and is therefore not material.   
        
Similarly, VA medical records include several reports of 
chest X-rays with findings including chronic obstructive 
pulmonary disease and emphysema.  Private medical records 
include similar respiratory diagnoses, as well as a finding 
on mammogram of left gynecomastia.  In addition, VA medical 
records dated in August 1982 and June 1983 showing complaints 
of chest pain reflect a diagnosis of costochondritis.  
Although this evidence relates generally to disorders of the 
chest, there is no suggestion that any of the diagnoses are 
chronic residuals of injury sustained in the 1957 in-service 
auto accident or are otherwise related to service.  
Accordingly, such evidence is not material.    

Finally, the veteran was assessed in 1977 for dermatitis all 
over his body, diagnosed as situational reaction with 
neurodermatitis.  A VA outpatient note dated in 1984 shows 
that the veteran presented with redness of the hands.  
Although these records may arguably refer to dermatitis of 
the hands, they fail to demonstrate chronic disability of the 
skin of the hands incurred in service.  In fact, VA and 
private medical records concerning treatment of the veteran's 
carpal tunnel syndrome make absolutely no mention of any 
observed abnormality of the skin on the hands.  To the extent 
it may be alleged that the carpal tunnel syndrome is a 
disorder of the arms, the Board emphasizes that there is no 
evidence to suggest that the disorder is in any way related 
to the August 1957 automobile accident or otherwise to the 
veteran's period of active service.  Therefore, this evidence 
is not material.    

In summary, the Board finds that there is no new and material 
evidence to reopen claims for service connection for 
disorders of the knees, arms, or chest or a disorder of the 
skin of the hands.  38 C.F.R. § 3.156(a).  Therefore, the 
claims are not reopened.  38 U.S.C.A. § 5108.  The appeal 
with respect to these issues is denied.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's November 1994 claim alleges that he incurred a 
cervical spine disorder as a result of an August 1957 motor 
vehicle accident in service.  Service medical records are 
negative for any complaint, treatment, or diagnosis of 
cervical spine disorder.  38 C.F.R. § 3.303(b).  In fact, the 
Board finds no confirmation of diagnosed cervical spine 
disorder until October 1994, many years after the veteran's 
separation from service, when a VA outpatient note indicates 
that magnetic resonance imaging showed C6-7 discogenic 
disease.  Therefore, chronic disease may not be presumed to 
have been incurred in service.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  Moreover, despite the existence of 
a current cervical spine disability, there is no competent 
evidence of record that relates the disability to the 
veteran's 1957 accident or to his period of active service in 
any way.  Establishing service connection requires competent 
evidence of a nexus between the disability and service.  
Boyer, 210 F.3d at 1353.  The Board emphasizes that the 
veteran is a layperson, not educated or trained in medicine, 
such that his personal opinion as to the etiology of the 
cervical spine disorder is not competent evidence.  
Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a cervical spine 
disorder.  38 U.S.C.A. § 5107(b).   


ORDER

As no new and material evidence has been received, the claim 
for service connection for a knee disorder is not reopened.  
The appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for an arm disorder is denied.  The 
appeal is denied.  

As no new and material evidence has been received, the claim 
for service connection for a chest disorder is denied.  The 
appeal is denied.    

As no new and material evidence has been received, the claim 
for service connection for a skin disorder of the hands is 
denied.  The appeal is denied.      

Service connection for a cervical spine disorder is denied.  


REMAND

In a May 1997 rating decision, the RO denied service 
connection for a kidney disorder.  The veteran's August 1997 
statement expressed disagreement with that decision.  The 
statement is thus construed as a notice of disagreement.  See 
38 C.F.R. § 20.201 (defining notice of disagreement).  The RO 
has not issued a statement of the case for this issue.  
Because the notice of disagreement placed the issue in 
appellate status, the matter must be remanded so that the RO 
may issue a statement of the case.  38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. §§ 19.9, 19.26, 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, the matter is REMANDED for the following action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the appeal of the May 1997 denial of the 
issue of entitlement to service 
connection for a kidney disorder.  The RO 
should afford the veteran the applicable 
period of time in which to perfect the 
appeal, and then proceed as provided by 
VA law and regulation.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



